MEMORANDUM OPINION
No. 04-06-00336-CV
Wayne BARNEY d/b/a Hill Country Paving ,
Appellant
v.
STATE FARM LLOYDS,
Appellee
From the County Court at Law, Kerr County, Texas
Trial Court No. CV-05-0212
Honorable Spencer W. Brown , Judge Presiding




PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: July 19, 2006


DISMISSED
 Before the court is appellant's motion for voluntary dismissal.  Appellant's motion to dismiss is granted, and this appeal is
dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of appeal are taxed against the appellant.  See id. at (d).   
        PER CURIAM